JORGENSON, Associate Judge.
In this case, the appellant, Gulfstream Park Racing Association, raised the issue of whether its challenge to the validity of a tax assessment against the appellant by the Department of Revenue was timely initiated under sections 120.575 and 72.011(2), Florida Statutes (Supp.1992). The statutes and department rules provide for a 60-day jurisdictional filing period, and require filing with the Department of Revenue within that 60 days. On the 57th day, the appellant here filed its petition with the Division of Administrative Hearings. By the time the Division of Administrative Hearings transferred the appellant’s petition to the Department of Revenue, the 60-day filing period had expired.
We find that the Notice of Reconsideration did not clearly inform the appellant of the proper place in which to file its petition to initiate a challenge to the tax assessment, and that the appellant could have interpreted the letter as permitting filing with the Division of Administrative Hearings rather than the Department of Revenue. We, therefore, hold that the appellant met the filing requirement by filing with the Division of Administrative Hearings on the 57th day.
We reverse the final order of the Department of Revenue which denied appellant’s request for an administrative hearing, and remand with directions to accept the petition as timely filed.
Reversed and remanded with directions.
BARFIELD and BENTON, JJ., concur.